Case 3:20-cr-30040-SMY Document 17 Filed 06/22/20 Page 1of2 Page ID #35

AO 98 (Rev. [2/] |) Appearance Bond

UNITED STATES DISTRICT COURT FILED

for the JUN 2 2 2020
istry ling} CLERK LLG, DIBTRICT COURT
—Southem District of __ Illinois SOUTHERN DISTRICT OF ILLINOIS
United States of America ) , OFFIGE
v. )
) Case No. 20-CR-30040-SMY
SARAHA.DELASHMIT =)
Defendant )
APPEARANCE BOND
Defendant’s Agreement
1, __ SARAH A. DELASHMIT __., (defendant), agree to follow every order of this court, or any

court that considers this case, and I further agree that this bond may be forfeited if I fait:
(XI) to appear for court proceedings;
(Csi) if convicted, to surrender to serve a sentence that the court may impose; or
(LJ) to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
(2d} (1) This is a personal recognizance bond.

(Xl) The defendant shall appear at all proceedings as required. The defendant shall next appear before
United States District Judge Staci M. Yandle in Benton, Hingis, on August 13, 2020 at 11:00 a.m. for a

final pretrial conference and on August 24, 2020 at 9:00 a.m. for a jury trial.

{Cl} (2) This is unsecured bond of $

 

(C4) (3) This is a secured bond of $ , secured by:
(O) {a) $ , in cash deposited with the court.
(CJ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, morigage, or loan — and attach proof of
ownership and value):
‘If this bond is secured by real property, documents to protect the secured interest may be filed of record.

(E) (&) a bail bond with a solvent Surely (attach a copy of the bail bond. ar deseribe it and identify the surety):

 
Case 3:20-cr-30040-SMY Document 17 Filed 06/22/20 Page 2of2 Page ID #36

Page 2
AO 98 (Rev, 12/11) Appearance Bond

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect,

Acceptance. |, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond,
I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

Date: (2| da] Ao A )ICK Go hans

Defendant's signature

 

 

 

 

 

Surety/property owner — printed name Surety/property owner — signature and date
Surety/property owner — printed name Surety/property owner — signature and date
Surety/property owner — printed name Surety/property owner — signature and date
CLERK OF COURT
Date: 6/22/2020 s/ Dana M. Winkeler
Signature of Clerk or Deputy Clerk
Approved.
Date: 6/22/2020 s/ Gilbert C. Sison

 

Judge's signature

 

 
